Order entered November 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00774-CV

                        ROHRMOOS VENTURE, ET AL., Appellants

                                              V.

                         UTSW DVA HEALTHCARE, LLP, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15959

                                          ORDER
         We DENY appellee’s November 5, 2014 motion for an extension of the word limit for its

brief.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE